MEMORANDUM **
Jang Hua Weng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because the inconsistency between Weng’s testimony and her reliable statement to the asylum officer about where she was at the time of her arrest goes to the heart of her asylum claim. See id. at 962-63. In addition, substantial evidence supports the IJ’s finding that Weng failed to corroborate her claim. See Chebchoub v. INS, 257 F.3d 1038, 1044-45 (9th Cir.2001).
Because Weng failed to demonstrate that she is eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
*605Finally, because Weng’s claim under CAT is based on the same testimony that the IJ found not credible, and Weng points to no other evidence that the IJ could have considered in making its determination under CAT, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.